Citation Nr: 0607105	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1966.

This appeal is from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a lumbar spine 
disorder.  That decision also dismissed a claim for service 
connection for a seizure disorder based upon the veteran's 
withdrawal of the claim at an August 2002 hearing before a 
Veterans Law Judge.  In October 2003, subsequent to 
development of claims of service connection for a lumbar 
spine disorder and bilateral hearing loss, the Board remanded 
these claims to the RO.  Service connection for bilateral 
hearing loss was granted in November 2005.  The claim for the 
lumbar spine has been returned to the Board for appellate 
review.

The Judge who conducted the August 2002 hearing has left the 
Board.  The veteran was offered, and in February 2006 
accepted, a Travel Board hearing held at the RO on this 
claim.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


 
 
 
 

